 238301 NLRB No. 33DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The judge granted the ``General Counsel's unopposed motion to correctthe transcript.'' As no motion to correct the transcript was filed, we reverse
this ruling by the judge.2In adopting the judge's finding that the Respondent did not violate Sec.8(a)(5) and (1) by participating in court-ordered EEO settlement conferences
without affording the Union an opportunity to be present, we particularly note
that the Respondent directed Baca, Bishop's attorney in the EEO suit, to in-
clude the Union in the settlement process. Moreover, at no time during EEO
settlement discussions did the Respondent seek to settle the grievance involv-
ing Bishop's discharge in the Union's absence.1All dates are in 1988 unless otherwise indicated.2The Acting General Counsel's unopposed motion to correct the transcript,dated June 9, 1989, and appended to his brief, is granted and received in evi-
dence as G.C. Exh. 18.3The unit admitted as appropriate for collective-bargaining purposes withinthe meaning of Sec. 9(b) of the Act, includes:All operating, production, and maintenance employees of the gas and
electric operating department, including appliance servicement of the
commerical department, storekeepers and warehousemen of the account-Public Service Company of Colorado and Inter-national Brotherhood of Electrical Workers,
Local 111. Cases 27±CA±10374, 27±CA±10406,and 27±CA±10592January 18, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn November 16, 1989, Administrative Law JudgeJoan Wieder issued the attached decision. The Re-
spondent and the General Counsel filed exceptions and
supporting briefs, the Union filed a brief in response
to the Respondent's exceptions, and the Respondent
filed a brief responding to the General Counsel's ex-
ceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings,1findings,2and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Public Service Company of
Colorado, Denver, Colorado, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order.Barbara E. Young, Esq., for the General Counsel.David W. Kerber, Esq. (Kelly, Stansfield & O'Donnell), ofDenver, Colorado, for the Respondent.Joseph M. Goldhammer, Esq. (Brauer, Buescher, Valentine,Goldhammer & Kelman), of Denver, Colorado, for theCharging Party Union.DECISIONSTATEMENTOFTHE
CASEJOANWIEDER, Administrative Law Judge. This case wastried on July 18 and 19, 1989.1The charge was filed in Case27±CA±10374 by the International Brotherhood of Electrical
Workers, Local 111 (the Charging Party or Union), on Feb-ruary 3, 1988, against Public Service Company of Colorado(Respondent or Company), and amended on March 10 and
21, 1988. The charge in Case 27±CA±10406 was filed by the
Union, on February 26, 1988, and amended on April 18,
1988. The charge in Case 27±CA±10592 was filed by theUnion on August 4, 1988.After investigating these three distinct and separate timelyfiled charges, the Regional Director for Region 27 issued
complaints which were consolidated for ease and economy of
processing. The consolidated complaint was further amended
at hearing. The last consolidated complaint, dated April 14,
1989, contains allegations of two distinct violations of Sec-
tion 8(a)(1) of the Act. One allegation is a supervisor told
a union steward asking for a written reply to a grievance
seeking sick pay, that if the supervisor had to reply to all of
the stewards' petty first-step grievances, the supervisor would
not grant the requested sick pay. The second allegation is
that Respondent discriminatorily required the same union
steward to remove union stickers from that employee's office
window.The consolidated complaint, as amended, also alleges twodistinct violations of Section 8(a)(5) and (1) of the Act. One
assertion is: since about December 17, 1987, the Respondent
failed and refused to meet and bargain with the Union con-
cerning wages, hours, and other terms and conditions of em-
ployment, because, since about February 25, 1989, Respond-
ent, acting by and through its attorney, Marla Petrini, ad-
justed or attempted to adjust the contractual grievance with-
out affording the Union an opportunity to be present at set-
tlement conferences before a United States magistrate. The
second allegation of failure and refusal to bargain in good
faith involves a request for information concerning a griev-
ance filed by a union steward which questions the wages
paid employees of an independent contractor, pursuant to ar-
ticles 19 and 30 of the appropriate collective-bargaining
agreement.Respondent's timely filed answers to the complaints admitcertain allegations, deny others, and deny committing any
unfair labor practices.All parties were given full opportunity to appear and intro-duce relevant evidence, to examine and cross-examine wit-
nesses, to argue orally, and to file briefs.2Based on the entire record, from my observation of the de-meanor of the witnesses, and having considered the
posthearing briefs, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent's answers to the complaints, as amended,admit, and I find, they meet one of the Board's jurisdictional
standards and that the Union is a statutory labor organization.
Respondent also admitted for this case only, the Union was
the collective-bargaining representative of the unit described
in the complaint.3 239PUBLIC SERVICE CO. OF COLORADOing department and health physics technicians at Fort St. Vrain, But EX-CLUDING part-time employees doing miscellaneous work, all other em-
ployees of the commercial and accounting departments, all engineering
and other technical employees, and all supervisory employees with the au-
thority to hire, promote, discharge, discipline, or otherwise effect changes
in the status of employees or effectively recommend such action.4Respondent argues that Meck's insistence on a written response was an in-correct reading of the collective-bargaining agreement which impairs his credi-
bility. I conclude this argument is unpersuasive for there is insufficient evi-
dence to demonstrate part practice. Assuming Mech was incorrect in his re-
quest for a written response, there was no refutation of his claim he was relay-
ing a request from a union agent, and therefore his actions have not been
shown to have been disingenuous or to otherwise exculpate Adams' behavior.II. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundRespondent is a public utility engaged in the generation,transmission, distribution, and sale of electricity and the dis-
tribution and sale of natural gas. Respondent admits that, at
all times here pertinent, Gary Goodwin is the director, labor
relations; Thomas W. Hess is the manager, regional produc-
tion; and Lyle Adams, a warehouse supervisor; and they are
supervisors within the meaning of Section 2(11) of the Act
and agents within the meaning of Section 2(13) of the Act.B. The Alleged Violations of Section 8(a)(1) of the ActDavid Meck, a union steward, works for Respondent as asenior storekeeper at the Materials Distribution Center in
Henderson, Colorado. At all times here pertinent he was su-
pervised by Lyle Adams. Prior to becoming a warehouse su-
pervisor, Adams was part of the Company's team that de-
signed the Materials Distribution Center. The Materials Dis-
tribution Center is a large complex, the building is about 33
acres. It is a highly automated storage and distribution center
for all the materials used by Respondent.1. The alleged threatIn January 1988, Meck filed a grievance with Adams onbehalf of an employee named Paul Repsher. On or about De-
cember 28, 1987, Repsher telephoned Meck because Adams
was unavailable to state he would be absent from work that
day. Repsher had previously cut his hand and had stitches,
which he reopened that morning as he was trying to shovel
his car out of snow after a storm. Repsher related the mes-
sage to Adams that Repsher would not report to work that
day. Adams was only initially informed Repsher would not
report for work that day, he was stuck trying to shovel his
car out of the snow. It was not until after the grievance was
filed that Adams learned Repsher had an injury which pre-
vented him from digging his vehicle out of the snow and
caused his absence. The Company had an established policy
that employees will not be paid if they do not report to work
because of snow.When Repsher returned to work, consonant with estab-lished company policy, Adams required him to take either
vacation time or ``no time'' when absent because of snow.
Since Repsher had no vacation time, he was not paid for the
day he was absent. Meck filed a grievance on January 15,
1988, asserting Repsher should receive sick pay for the day
because he was unable to get to work due to the described
injury. It is uncontroverted, when Adams received the infor-
mation on the grievance that Repsher was absent because of
the injury, he said he would take it into consideration.At the first-step grievance meeting with Meck and Repsheron January 15, Adams discussed the reporting procedures to
qualify for sick leave and other aspects of the grievance, but
he did not inform the participants of a decision at that time.
A second meeting on the grievance was held on January 25and at this meeting, Adams did say Repsher would probablyreceive the requested sick pay, however, the collective-bar-
gaining agreement required sick leave be requested the day
of the absence. After consulting with his superiors, Adams
saw Repsher the following day, January 26, and informed
him he would authorize sick pay for the day he missed. Later
during that day, January 26, 1988, Adams believes he in-
formed Meck of his decision. Meck, on the other hand,
claims that on January 26, he again asked Adams to respond
to the grievance in writing pursuant to a request from his
union representative, Nancy Sheehan. According to Meck,
Adam's ``answer to me was at that time, `If I have to answer
all of your petty first-step grievances, I will not pay him.'''
Meck then said, ``I don't have to listen to your threats.''Adams admitted Meck asked for a written response severaltimes because Sheehan requested he sign the grievance;
Adams never signed the grievance. Adams interpreted the
collective-bargaining agreement as not requiring a written re-
sponse if settled at the first step.4According to Adams, onJanuary 26:A. Later in that day Dave and I, he's a senior store-keeper and him and I had contact daily about running
the warehouse and the yard areas, and later that day we
had a brief meeting to discuss some items about our
normal work.At that time I believe I also mentioned to DavethatÐhe presented me with the grievance again at that
time, as I recall, and at that time I told him I had al-
ready told Paul Repsher that I was going to pay him
his sick leave, and I informed him payroll had already
been informed. Plus, we had some other conversation,
too.Q. What was the other conversation?
A. It was, you know, some was about the work wewas going through. Dave wanted me to respond in writ-
ing to this grievance, and I related to him that I wasn't
going to because, you know, I had already settled it
verbally. We had some other discussions about, you
know, give and take on what was going on in the build-
ing.I think I made a comment to himÐseemed like atthat point in time there was a lot of grievances being
filed in the department, and I just made a passing com-
ment about, How come there's so many grievances
being filed, [Emphasis added] just a conversationalthing, words to that effect. At some point in time dur-
ing our discussionÐyou know, our company business,
basically, we was through discussing it, and Dave got
up and said something to the effect that, I don't have
toÐor I won't stand for your threats, or I don't have
to listen to your threats, words to that effect.I didn't realizeÐor at that time I didn't know whathe was talking about. He caught me completely out of
the clear blue. 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Sec. 7 of the Act, as here pertinent, provides:Employees shall have the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives
of their own choosing, and to engage in other concerted activities for the
purpose of collective bargaining or other mutual aid or protection, and
shall also have the right to refrain from any or all such activities.Adams disclaims Meck's testimony that he did not knowthe Repsher grievance was resolved until February 10, 1988.
In support of Adams' testimony, Respondent introduced a
handwritten memorandum dated January 26, 1988, 2:30 p.m.
The memorandum indicates Adams told Meck Repsher
would receive sick leave. These notes, which were of the
January 26 meeting, also state, as follows:We had discussion on Union Stewards and other em-ployees cursing at one another in the office this AM
about Union problems and I ask [sic] Dave what their
problems were? (Discussed cursing with employee
[Paul] assigned to me earlier in day).We had some more discussion & I told Dave [Meck]as far as I was concerned there was no grievance and
wouldn't respond to it.He [Meck] said would call Nancy.
I again ask [sic] him what was going onÐdiscus-sionÐ& he said he didn't like me threatening him, &
left.I conclude the memorandum fails to refute Meck for itdoes not indicate Adams was confused or unaware of what
Meck construed as a threat. On the contrary, if Adams wrote
the memorandum because he was concerned about Meck's
threat comment, some reference to such concern would be
expected to appear in these notes. Instead of detailing the na-
ture and content of the discussion preceding the threat,
Adams merely notes there was a discussion. The absence of
a reference to the nature and subject matter of the discussion,
renders the memorandum not supportive of Adams' testi-
mony. Further, Adams admitted the threat reference closely
followed his comment about ``a lot'' of grievances being
filed in his department.I base my finding that Adams was not a credible witnessprincipally on demeanor. He did not appear to be testifying
in an open and forthright manner. Adams volunteered infor-
mation and appeared to be attempting to present evidence in
a light most favorable to his position as an employer rather
than trying to testify candidly. He did not respond to some
questions and exhibited poor recall concerning many matters,
he could only present details on very selected matters.
Adams also gave contradictory evidence. For example,
Adams first indicated he ``took'' these notes ``at'' the meet-
ing. He then stated that because he was shocked at Meck's
threat statement, he wanted to memorialize the conversation
so he made the notes after Meck left his office, indicating
they were made after the meeting. Only after further cross-
examination, did Adams admit the notes were made after the
conversation with Meck.Adams also testified he usually makes notes whenever hehas a grievance hearing to ``substantiate what was said on
both sides.'' Adams was asked to produce these other notes
and after searching his files he failed to provide any other
``contemporaneous'' notes involving any matters other than
the Repsher grievance and then claimed only one of four
documents he produced was illustrative of his practice of
making contemporaneous notes. These notes were in fact
made at the time of the January 25 first-step grievance meet-
ing concerning Repsher's claim for sick leave. There were no
other notes of any other kind in Adams' 1988 and 1989 files.
This dearth of notes contradicts Adams' claim of habitualnote taking, particularly since he testified he informed Meckhe was concerned about the number of grievances being filed
in his department.Adams' testimony of when he made the notes is reflectiveof his visible lack of his candor; he expended much time and
effort describing a practice of note taking he was unable to
substantiate. His inconsistent and unsubstantiated testimony
buttresses my finding that Adams was not credible based on
demeanor. I note that even absent this inconsistent testimony,
I would have concluded Adams was not credible based solely
on his demeanor.In contrast, Meck appeared open and honest. He seemedto be trying to tell all the facts, even if they were antithetical
to his interests. For example, he readily admitted Repsher did
not tell him he was sick when he called in or request sick
leave at the time. He merely said he could not come to work.
Meck also candidly admitted Adams said during the first
meeting that he would probably pay Repsher. I credit Meck's
testimony, as follows:Q. And you're now testifying that on the 27th, twodays later, that he said he would not pay him.A. No. He said, and his quote was that, If I have tolisten to your petty first step grievances I will not pay
him.Q. Did you consider this a petty first step grievance?
A. No, I didn't.
Q. Was it based upon that statement that you thoughtthat Mr. Adams was not going to pay Mr. Repsher?A. Yes. That if he had to answer the grievance thathe wouldn't pay him. That's what he told me.Meck also credibly testified Adams did not tell him he haddetermined to pay Repsher sick pay until February 10, which
was the third time he gave the grievance to Adams for a
written response.DiscussionSection 8(a)(1) of the Act declares:It shall be an unfair labor practice for an employerÐ(1) to interfere with, restrain, or coerce employees inthe exercise of the rights guaranteed in section 7.5The alleged statement was made during the processing ofa grievance to a union steward who was engaging in con-
certed protected activity.Respondent argues there is no evidence of animus becauseAdams had been a union member and steward prior to being
promoted to a supervisory position. Further, Respondent
claims there is no evidence of intimidation or coercion for
Meck felt he could state he would not be threatened ``get up
and walk out of a meeting with Adams without fear of re-
prisal.'' Animus and the success of any threat are not essen-
tial elements in finding a violation of Section 8(a)(1) of the
Act. As found in American Freightways Co., 124 NLRB146, 147 (1959): 241PUBLIC SERVICE CO. OF COLORADOInterference, restraint, and coercion under Section8(a)(1) of the Act does not turn on the employer's mo-
tive or on whether the coercion succeeded or failed.
The test is whether the employer engaged in conduct
which, it may reasonably be said, tends to interfere
with the free exercise of employee rights under the Act.Having found Adams told Meck ``[I]f I have to answer allyour petty first step grievances, I will not pay [Repsher],''
based on my credibility resolutions, it must be determined if
the statement was intimidating or coercive. There is no ques-
tion Adams understood Meck made the requests for a written
response pursuant to instructions he received from a union
business agent. The statement was made during Meck's par-
ticipation in processing a grievance as a steward and I find
the comment cast a chilling effect on Meck's pursuance of
these duties. Cook Paint & Varnish Co., 258 NLRB 1230(1981). I further find the statement was a threat to not honor
the grievance processing mechanism of the collective-bar-
gaining agreement, in violation of Section 8(a)(1) of the Act.
D'Alessandro's, Inc., 292 NLRB 81 (1988).2. The union sticker incidentAt all times here pertinent, Meck had a cubicle next toAdams' office which had an interior glass window facing
into the warehouse. Three other storekeepers have similar cu-
bicles. Meck had affixed to the window two union stickers
and a homemade nameplate. One sticker was larger than the
other, and they both bore the Union's emblem. The larger
sticker was about 2 inches in diameter. On or about February
10, Meck was called into Adams' office to discuss the stew-
ards' request that the Repsher grievance be signed, and prior
to Adams informing Meck the Repsher grievance was re-
solved, Adams told Meck to remove the stickers from the
windows of his cubicle. Adams also informed Meck he did
not have to respond to the grievance in writing for it had
been granted. Meck credibly testified, as found above, that
this was the first time he was informed the grievance was
granted.Meck had affixed the larger sticker on the window withinthe first 2 weeks of his moving into that office, June or July
1987. The smaller sticker was placed in the window about
2 months later. Immediately after leaving Adam's office,
Meck removed the stickers. In addition to the stickers and
the homemade nameplate, Meck on occasion placed in the
window pictures of his wife and children, but unlike the
stickers and nameplate, the family pictures were not taped tothe window. Also Meck hung jokes and calendars on the
walls of his cubicle from time to time. As far as Meck
knows, the only company policy dealing with the issue for-
bids posting pornography. Meck observed the occupants of
similar offices in the building also put in their windows var-
ious stickers, nameplates, pictures of their families, and car-
toons and/or jokes.Sheehan, in the course of her union duties, has occasionto visit storekeepers at the Materials Distribution Center and,
during a visit in April 1989, observed: ``pictures, little stick-
ers, one was like a little radio sticker on the cubicle, like you
see bumper stickers, all sorts of paraphernalia, cartoons, or
pictures, or jokes, all sorts of things, personal items, and pic-
tures of families. Some are taped on there and some are juststuck on the cubicle. But they definitely have their own per-sonal items there.''Sheehan further testified:Q. Prior to 1988, had you ever seen anything at-tached to the cubicle?A. Yes. Nothing has changed. It's the same itemsthat I just testified to that were on the cubicles, were
on the cubicles this last April.Q. What, if anything, have you been told by thecompany concerning union stickers being placed on cu-
bicles or anyplace?A. Nothing. And I'm in frequent contact with themanagement out there. Mr. Donald Snapp, he is the
manager of the Materials Distribution Center, and at no
time has he ever put me on notice or Robert Mason,
the business manager, or any other agents, that we are
not to have any union stickers or any union buttons,
which we distribute annually to the union members, ei-
ther in their cubicles or on their hard hats. That has
never been communicated to the union.Sheehan's testimony is uncontroverted. Adams admits ask-ing Meck to remove the stickers from his office window.
Adams stated he made the request:Because it was my position that I like a neat workplace,and, basically, the people that work for me, you know,
I'm kind of a stickler for housekeeping and neatness
and I didn't allow any stickers or anything attached to
the windows, whether they were union stickers or reli-
gious stickers or Bronco stickers. There were no stick-
ers on my windows or anybody that worked for me.Q. Had you previously announced your policy toanyone else?A. No. Because there were no stickers anywhere onanybody's windows that worked for me, so I never
made that statement until the first one appeared.Adams, who was a union member for 19 years, said he dis-played a union sticker on his hardhat prior to becoming a su-
pervisor.Adams did not directly controvert the testimony of Meckand Sheehan that other matter was displayed in the various
cubicle windows and walls throughout the large warehouse,
including pictures and jokes. This lack of refutation, con-
joined with my prior credibility resolutions, lead me to con-
clude that Meck and the other storekeepers at the Materials
Distribution Center posted jokes, pictures, and other personal
items in their windows or on their cubicle walls without ob-
jection, and only the union stickers posted by Meck about 6
months prior to the Repsher grievance were ordered removed
by Adams.Adams claimed he did not notice the stickers previously,even though his office adjoined Meck's and he went into
Meck's cubicle daily. When asked on cross-examination
about the other storekeepers personal postings, he modified
his position and asserted he allowed ``some latitude for peo-
ple to have some personal'' items posted in their windows.
Adams admitted there is no company policy restricting the
posting of union stickers on office windows or walls.
Adams' claim that nothing other than the stickers were in 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Meck's window the day he requested their removal is notcredited for the reasons previously stated.Respondent's argument that Adams had a policy against``junking up'' the windows at the Materials Distribution
Center is unconvincing considering Adams admitted he al-
lowed employees ``some latitude'' in posting personal items
and only requested union stickers be removed at a time when
he was in a dispute with Meck over whether he had to re-
spond to the Repsher grievance in writing.In addition to the credibility findings previously made, Ialso conclude the directive to remove the union stickers on
the basis it created clutter or an unattractive appearance is
pretext for a proscribed motive because: (1) the length of
time the stickers were in the window without comment or
objection; (2) the proximity in time between the request to
sign the Repsher grievance and the directive to remove the
stickers; (3) the routine practice of some employees to affix
personal items to the windows and cubicle walls, without
supervisorial objection, a practice Adams admitted he coun-
tenanced with ``some latitude''; (4) the union stickers did not
violate the company rule against the use of pornography or
profanity or any other regulation; and (5) there was no show-
ing of special circumstances such as disruption of produc-
tion; need for discipline; or other special circumstances,
which explained the directive to not display the union stick-
ers. Republic Aviation Corp. v. NLRB, 324 U.S. 793 (1945);Kendall Co., 267 NLRB 963, 965 (1983). There was noclaim the posting of the stick was for harassment or other-
wise was not protected under Section 7 of the Act. Compare
Reynolds Electrical Co., 292 NLRB 947 (1988). Respondentdid not claim the public would likely pass by the window.The circumstances of this case indicate, and I find, the di-rective to remove the stickers was in retaliation for the stew-
ard engaging in concerted protected activity as exemplified
by the limitation of the edict to removing only union insig-
nia. St. Anthony's Hospital, 292 NLRB 1304 (1989). Accord-ingly, I find this directive to be coercive and to have an
undue chilling effect on protected concerted activity in viola-
tion of Section 8(a)(1) of the Act.C. The Alleged Violations of Section 8(a)(5) of the ActThe consolidated complaint alleges that since on or aboutDecember 17, 1987, Respondent has failed and refused to
recognize and bargain collectively with the Union as the ex-
clusive collective-bargaining representative of the unit by: (1)
Since on or about December 17, 1987, failing and refusing
to meet and bargain with the Union concerning wages, hours,
and other terms and conditions of employment; and (2) Since
on or about February 25, 1988, in the United States mag-
istrate's office in Denver, Colorado, Respondent, acting by
and through its attorney, adjusted or attempted to adjust con-
tractual grievances without giving the Union an opportunity
to be present at the adjustment.1. Asserted failure to provide relevant informationMost of the facts concerning this allegation areuncontroverted. Orlando Maez, the chief union steward at
Comanche Power Plant, learned in February 1988 that
Glenn's Scaffolding had been awarded a contract to erect
scaffolding inside one of the stations' two boilers. Maez ap-
proached the superintendent of maintenance, Fred Johnson,and inquired if the subcontractors' employees were beingpaid union wages. Johnson replied he did not know. Then,
Maez filed a grievance.The grievance, filed February 9, 1988, asserts that theCompany violated article 19, section 9(a), and article 30 of
their collective-bargaining agreement by failing to require the
subcontractor, Glenn's Scaffolding, to pay his employees
wages no less than Helper's scale.Article 19, section 9(a) provides, as follows:Contract Work.(a) Company agrees that it will not contract anywork which is ordinarily done by its regular employees
for the specific purpose of laying off or demoting such
employees. Company furthers agrees that prior to the
awarding of a contract for any major project of a type
that has ordinarily not been contracted in the past, it
will advise contractor that the employees of such con-
tractor having the same job classifications as those cov-
ered herein shall be paid not less than the wage scale
provided herein for such job classification.Exhibit B to the collective-bargaining agreement, lists thewage rates and worker classifications covered under the con-
tract, including laborer and helper. Helpers are paid a higher
hourly rate than laborers, in February 1988, helpers were
paid $11.29 per hour and laborers started from $8.05 to
$9.05, depending on what 6 months they worked. On No-
vember 28, 1988, the laborers' wage range was increased
from $8.31 to $9.34.Article 30 of the collective-bargaining agreement provides:1. The parties agree that this Agreement, includingany and all letters of understanding, constitutes the sole
and complete Agreement. Regarding the application and
interpretation of this Agreement, it is further understood
that any and all practices mutually agreed to and ac-
cepted by the parties shall continue unless changed pur-
suant to the provisions of this Agreement.2. The parties further agree that any working condi-tions or work practices or interpretations or application
of the provisions of this Agreement that are established
through the day to day operations (referred to as ``prac-
tices'') and exceed or modify the terms or conditions
of this Agreement, beginning after December 1, 1981,
will be limited to the specific location or facility of oc-
currence; and that such practices will not be applied or
considered at other facilities or locations, except as pro-
vided for in this Agreement. Issues, disputes, or griev-
ances resulting from such practices will be considered
only as they apply circumstantially to the specific loca-
tions or facility where they occur.Respondent's position at the first step of the grievance wasthat major scaffolding work at Comanche has ordinarily been
contracted to subcontractors and there is no violation of the
collective-bargaining agreement. The Company admitted it
advised Glenn's Scaffolding that they would be required to
pay a wage rate of a similar classification doing the work
and employed by Respondent, and specified that classifica-
tion as ``Construction Laborer.'' Respondent claimed this
was standard language ``often'' used by Respondent in its 243PUBLIC SERVICE CO. OF COLORADO6The Company asserts a 1972 arbitration resolved that fringe benefits arenot included in the terms of contract provisions which are the subject of the
Glenn's Scaffolding grievance. The 1972 arbitration involved the phrase
``union conditions'' in sec. 9(b) of the collective-bargaining agreement. I con-
clude the arbitration decision is not a persuasive precedent in the instant case,
for the term ``union conditions'' is not present in sec. 9(a) of the agreement.
The 1972 arbitration did not address sec. 9(a) of the agreement.contracts, even if the language ``didn't need to be in there,''according to Gary Goodwin, the Company's manager of em-
ployee relations. This contract also required the contractor``To maintain accurate and satisfactory records and books of
account adequate to evidence compliance with the Agree-
ment.'' It is undisputed that if Respondent had its own me-
chanics build the scaffolding, they would have been paid ac-
cording to the helper's wage scale.The contract also had a provision where the Companycould order an audit of the contractor's records to determine
if the contractor was complying with the agreement and
Goodwin knew of this condition. Goodwin asserted that au-
dits would amount to harassment of all nonunion contractors
like Glenn's Scaffolding for the Union had access to the
wage rates of all union contractors. Therefore, Goodwin
claims, the Union files a grievance any time the Company
contracts work with a nonunion contractor and demands in-
formation about the contractor's wages and benefits. It is
uncontroverted that in response to a similar request for infor-
mation concerning a subcontractor named Flow Mole, the
Respondent did request from the subcontractor wages by
classification and benefits paid to their employees. Flow
Mole refused to disclose the information to Respondent.Maez admitted Respondent had previously used sub-contractors to erect scaffolding at the Comanche Power
Plant. The Comanche plant generates electric power and has
two units. One unit was shut down for maintenance. To per-
form this maintenance, scaffolding is erected inside the boil-
er, which is a major project. Respondent does not have suffi-
cient scaffolding for the job and would have had to rent it
from a company such as Glenn's Scaffolding. It has rented
scaffolding on at least one occasion in the past. When a unit
is down for maintenance, called an ``outage,'' the employees
work overtime to complete the work, and during the outage
in question, the maintenance employees work 6 days a week,
9 hours a day. The processing of the grievance was delayed
by mutual agreement because of the exigencies in performing
the maintenance on the unit and restoring full power output.The Union, by its steward Maez, had determined from anemployee of Glenn's Scaffolding, who was the brother of a
unit member, that the subcontractor was paying him $8.50 an
hour, which is substantially below the wages paid a helper
by Respondent. The Glenn's Scaffolding employee did not
know the wages paid the other employees of this subcon-
tractor for their work at Comanche Power Plant. In reply to
Respondent's assertion the laborers' rate was the appropriate
wage scale, Maez said ``that a laborer at Comanche is used
specifically and can only perform janitorial duties. Any other
work above laborer, such as a helper and above, receives
more wages, which is a higher classification.'' Maez' testi-
mony that laborers are utilized only for janitorial work was
never expressly refuted.Thomas Hess, Respondent's manager of regional produc-tion, testified without refutation that Glenn's Scaffolding was
to erect scaffolding throughout the entire boiler, which is a
12-story structure. To his knowledge, company employees
have never performed a job of such magnitude. The Com-
pany traditionally used subcontractors for such work, includ-
ing in 1982, October 1985, April 1986, June 1987, and the
time in dispute, February 1988. Glenn's Scaffolding per-
formed the job in June 1987 as well as in February 1988.Respondent's employees do perform scaffolding projects,but of limited scope, associated with day-to-day maintenance.
He knows of no occasion where company employees per-
formed a job of a magnitude similar to that performed by
Glenn's Scaffolding in February 1988. The Union did not re-
quest information concerning the 1985 through 1987 subcon-
tracting agreements. There was no evidence adduced con-
cerning the 1982 subcontracting of scaffolding agreement
and requests for information. Maez testified that in 1982 or
1983, the Company ``rented some scaffolding and we put it
up in the boiler.'' There was no clear showing that when the
scaffolding was rented, it was for a job of the scope referred
to by Hess in 1982, 1985, 1986, 1987, and 1988.At the first-step grievance meeting, the Union asked theCompany to provide proof of the wages being paid the sub-
contractors' employees. The Respondent replied, according to
Maez, as follows:And they said that they had no way of getting that fromthe company. And I told them that if it was their con-
tract, that they should be able to get that information.
And they said it was not available to them so they
could not give it to us.The Union never received the wage scale information it re-quested in the grievance. Goodwin explained the Respond-
ent's reasons for not giving the Union the information sought
in the grievance, as follows: ``Well, I checked to see if we
had the information; we did not have the information. I also
anticipated the company's position in third step that we had
no obligation to supply the information since we had not vio-
lated the contract, and this contract work did not trigger the
requirements of Article 19, Section 9.'' Goodwin admits all
he did was look at the company file and determined it did
not have the requested information. Goodwin reviewed the
file and determined it was a flat rate contract. He made no
effort to acquire the information. The Company did not pro-
vide information regarding fringe benefits, according to
Goodwin, because ``There is no requirement for the company
to provide information on fringe benefits.''6Neither GeneralCounsel nor the Union have ever claimed Respondent pos-
sessed the requested information.Respondent argues there was no need to provide the re-quested information to resolve the grievance. The issue waswhich wage rate was appropriate, laborer or helper. The con-
tractor was told to pay the laborer wage rate and therefore,
the Company claims, there was no question of how much the
contractor was paying. I find this to be a somewhat specious
argument, for if it was determined that most if not all of the
contractors' employees were being paid at least the helpers'
rate, then the Union may have determined the grievance was
not necessary or inappropriate. Even if it was determined the
laborers' wage scale was the appropriate rate for the contrac-
tor's employees, neither the Union nor Respondent knew
whether Glenn's Scaffolding complied with the Company's
contractual requirement to pay laborers' wage rates. 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7Gary Goodwin, Respondent's manager of employee relations, testified theCompany denied the grievance at the third step, for the following reasons:Q. On what basis did the company take the position that there was noviolation of Article 19, Section 9?A. The first sentence, ``Company agrees that it will not contract anywork which is ordinarily done by its regular employees for the specific
purpose of laying off or demoting such employees.'' We did not contract
that work for specific purpose of laying off or demoting such employees,
so we did not violate that sentence.Q. And what about the other requirements of the contract provisions?The subcontractor was to supplement the staff, not replaceit. Maez admitted that scaffolding companies have been used
in the past at Comanche Power Plant. On one occasion,
Maez asked Respondent about wages paid by the outside
contractor, Vacuum Jet, and: ``Frank Roitsch took me
[Maez] in his office and showed me a piece of paper that
he had that stated approximately $30.00 an hour for laborer
wages or whatever, and he said, We are in compliance be-
cause of the fact that this is what we have, this is what we
assume that the contractor is paying. He said, We have no
way of knowing whether the full amount or a partial amount
or whatever is going to the employee.'' [Quotation marks
omitted in original.] This was the only occasion the Com-
pany provided subcontractor wage information to Maez.
Maez further testified that if the Company paid Glenn's Scaf-
folding employees the helpers wage rate, he probably would
not have filed the grievance.John Sena, the Union's senior assistant business manager,worked at Comanche from the time it was being constructed
until 1981, when he began working for the Union. He admit-
ted that the first time the scaffolding of the entire boiler was
performed, it was contracted out, which was in 1982. Sena
was told by the on-site steward that the Company's docu-
mentation was in order, and no grievance was filed. He does
not know the nature of the documentation provided the stew-
ard in 1982.Sena came into the grievance-arbitration procedure at thesecond step; attending the second-step meeting in early June
1988. According to Sena:I opened the meeting by, first of all, going throughthe committee, who was the witnesses and so forth of
the union, and giving the union's position as to what
articles were violated and why. I quoted Article 19 and
the section pertaining to contracting, Article 30, which
is the past practice.I had told Hess that we needed the information. Ialso had put it in writing on my May 6 letter and asked
that we need information pertaining to the wages that
are being paid and also the number of employees that
Glenn's Scaffolding had employed at the time.Mr. Hess' position after I displayed all that, gavehim that information, is that they would have to check
into the information first. He did not deny it or condone
whether he would give me any information, and he told
me their [sic] was, basically, that this article wouldn't
apply, Article 19, because they have contracted out in
the past.I told him that the magnitude of the job didn't makeany difference, that I agreed, true, the job had been
contracted, such as building scaffolding from the bot-
tom of the boiler all the way to the top, and it was
done in 1982 or `83, and at that particular time we also
had some of the employees, members, who had assisted
the contractor, and the contractor's name was either
Vacuum Jet or another contractor at that time.I said when we brought this up at that particulartime, the first time, we were informed that it was being
performed in accordance with the collective bargaining
agreement, and that through the normal discussion of
those contract employees, we felt that the company, in
good faith, gave us the information we asked for andhad proven that it was being done under union condi-tions.That was basically where it was at. Tom Hess saidhe would respond in writing.Hess' response, dated June 27, 1988, summarized the sec-ond-step meeting, as follows:It is the Union's position that the contractor's employ-ees should have been paid at the Helper's wage rate for
the job, because a Laborer assigned to Comanche
would be paid at the Helper rate for performing scaf-
folding work. It is also argued that Union conditions in-
clude both wages and fringe benefits. The Union con-
tends that scaffolding work has been performed in the
past by Comanche maintenance personnel, and that
when such work has been contracted, it was reportedly
done under Union conditions. As settlement, the Unionrequests information regarding the number of contract
personnel on site during the job, and wage rates paid
by the contractor, with the difference between the ac-
tual wages and Helper wages for total hours worked to
be paid by the Company to the Building Trades Wel-
fare Fund. In addition, the Union requests that in the
future, when contractors are on site, that the chief stew-
ard be provided excused absence with pay to verify if
work is being performed under Union conditions.The letter proceeded to provide the ensuing statement ofRespondent's position:The scaffolding work in this case was awarded toGlenn's Scaffolding on a firm price basis, and included
both labor and materials. Although maintenance per-
sonnel at Comanche have performed relatively minor
scaffolding work in the past, projects of the scope and
magnitude of this job, which included scaffolding of the
entire boiler interior, have been performed exclusively
by contractors in the past at Comanche. Required wage
rates, if any, for such contract scaffolding work have
not been based on the Helper rate in the past. Thus, the
Company disputes the Union's claim that a deviation
from past practice has occurred. The Company also
maintains that since work of this type has ordinarily
been contracted in the past at Comanche, Article 19,
Section 9 does not apply in this case. Therefore the
Company finds no violation of the Agreement, and this
grievance is denied at the second step.A third-step meeting was held and the Union renewed itsrequests, including the request for information about the
wages and fringe benefits paid Glenn's Scaffolding employ-
ees. The Company denied the grievance at the third step7and 245PUBLIC SERVICE CO. OF COLORADOA. The ``Company further agrees that prior to the awarding of a con-tract any major project of a type that has ordinarily not been contracted
in the past ....'' In fact, this very type of project had been ordinarily
contracted at Comanche.Q. And are there any other requirements that you considered?
A. Well, if we had ordinarily not contracted that, then we would havegone on to comply with the language that followed. In paragraph (b), all
new construction work, this was not new construction work. This was
maintenance work inside the existing boiler room.Q. Did the company inform the union of that position?
A. The company did in the third step grievance answer, from the thirdstep grievance committee.the Union requested arbitration. The Company also arguesthat the Union knew the contractor was paying the laborer's
scale and the issue raised in the grievance was that the Help-
ers' wages should obtain, so, according to Goodwin, the
Union already indicated it had the requested information. Re-
spondent claims, through Goodwin, that it did not know the
source of the Union's information or its accuracy. Goodwin
also admitted on cross-examination that the Union asked the
Company to provide proof that proper wages were being
paid, albeit either laborer's or helper's scale.The parties entered the following stipulation concerningthe status of the arbitration: ``[i]n the Glenn's Scaffolding ar-
bitration a demand for arbitration has been made, the union
has designated its arbitrator, the company has designated its
arbitrator, and those individuals have not selected an impar-
tial third arbitrator.'' There has been no request the Board
defer to the arbitration. It is General Counsel's position that
the subject matter of the arbitration is before me for the lim-
ited purpose of determining whether the Union made a show-
ing their request was relevant.Respondent's labor relations representative, SteveMcGonical, was told by Sena, during a Christmas party,
``that as long as the Company continued to use contractors
they [the union] would file grievances.'' Sena admitted, as
previously noted, that prior to the third-step grievance pro-
ceeding another contractor named Flow Mole became the
subject of union inquiry. According to Sena's uncontradicted
testimony, the Union filed a grievance concerning the FlowMole contract, similar to that in the Glenn's Scaffolding
case. However, in the Flow Mole case, the Union was in-
formed by Marilyn Taylor, Respondent's vice president of
human resources, that Respondent attempted to get the re-
quested information from Flow Mole and either Flow Mole
refused or did not have the information on hand. Arbitration
has also been requested by the Union in the Flow Mole case.DiscussionThe general criteria in right-to-information cases was de-scribed in Mobil Exploration & Production U.S., 295 NLRB1179, 1180 (1989):It is well settled that an employer has a statutoryduty to provide a union, upon request, with relevant in-
formation the union needs for the proper performance
of its duties as a collective-bargaining representative.
NLRB v. Acme Industrial Co., 385 U.S. 432, 435±436(1967); Detroit Edison Co. v. NLRB, 440 U.S. 301(1979). In determining whether an employer is obli-
gated to supply particular information, the question is
only whether there is a ``probability that the desired in-
formation is relevant, and that it would be of use to theunion in carrying out its statutory duties and respon-sibilities.'' NLRB v. Acme Industrial Co., supra at 437.As the Supreme Court has stated, the disclosure obliga-
tion is measured by a liberal ``discovery-type stand-
ard,'' not a trial-type standard, of relevance. Ibid.
Where the requested information deals with information
pertaining to employees in the unit which goes to the
core of the employer-employee relationship, said infor-
mation is ``presumptively relevant.'' Shell DevelopmentCo. v. NLRB, 441 F.2d 880 (9th Cir. 1971). Where theinformation is presumptively relevant, the employer has
the burden of proving lack of relevance. Prudential In-surance Co., 412 F.2d 77 (2d Cir. 1969). ``But wherethe request is for information with respect to matters
occurring outside the unit, the standard is somewhat
narrowed ... and relevance is required to be some-

what more precise.... 
The obligation is not unlim-ited. Thus, where the information is plainly irrelevant to
any dispute there is no duty to provide it.'' Ohio PowerCo., 216 NLRB 987, 991 (1975); Doubarn Sheet Metal,243 NLRB 821, 823 (1979). Thus, where the requested
information deals with matters outside the bargaining
unit, the union must establish the relevancy and neces-
sity of its request for information. San Diego News-paper Guild, Local 95 v. NLRB, 548 F.2d 863 (9th Cir.1977).I find that the information sought about Glenn's Scaf-folding concerns operations and employees other than those
represented by the Union and does not enjoy the presumption
of relevance. San Diego Newspaper Guild Local 95 v. NLRB,ibid. However, the ``liberal discovery-type standard'' still ap-
plies. George Koch & Sons, Inc., 295 NLRB 695, 699(1989), citing Pfizer, Inc., 268 NLRB 916, 918 (1984); LocalElectronic Systems, 253 NLRB 851, 853 (1980); Acme In-dustrial, supra; and New York Times Co., 270 NLRB 1267,1275 (1984).Since the requested information involves a nonunit oper-ation, the Union has the initial burden of demonstrating rel-
evance; ``whether the information requested is probably or
potentially relevant.'' New Jersey Bell Telephone Co., 289NLRB 318, 329 (1988). Under Section 8(a)(5) of the Act,
the Employer is obligated to comply with a union's request
for relevant information to process a grievance unless it dem-
onstrates the request is unduly burdensome, legitimately con-
fidential, privileged, or the union waived its right to the in-
formation.In ascertaining if the requested information is relevant, theUnion does not have to show that the sought information willresult in its prevailing in the arbitration, only that it is rel-
evant to the disputed matter. As found in New Jersey BellTelephone Co., supra at 329:Therefore it need not be shown that the informationwill result in the union winning an arbitration, so long
as it is relevant to the disputed subject matter. Indeed,
the fact that the information may even tend to show
that a grievance or potential grievance is without merit,
equally serves a legitimate purpose of collective bar-
gaining because such disclosure would enable the
Union to determine which grievances it will pursue to 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8The issue of whether benefits are properly included in the terms of art.19, sec. 9(a) has not been decided by grievance or other device. The issue
has been resolved regarding the terms of art. 19, sec. 9(b), but such a deter-
mination did not cover the collective-bargaining provisions raised in the griev-
ance underlying the request for information in this proceeding.arbitration and which it will not. In this connection, theCourt in NLRB v. Acme Industrial Co., stated at 438:Arbitration can function properly only if the griev-ance procedures leading to it can sift out unmeri-
torious claims. For if all claims originated as griev-
ances had to be processed through to arbitration, the
system would be woefully overburdened.In this case the Union seeks information to substantiate itsclaim in its grievance that Glenn Scaffolding's employees re-
ceived laborers' wages for doing the same work as unit em-
ployees who received helpers' wages. The Union claims that
under article 19, section 9(a) and article 30 of the collective-
bargaining agreement, the helpers' scale is the appropriate
wage for the subcontractors employees. In pursuit of this
grievance, as admitted in Respondent's letter of June 27,1988, the Union requested ``information regarding the num-
ber of contract personnel on site during the job, [and] the
wage rates paid by the contractor,'' to permit Respondent to
pay the difference into the Building Trades Welfare Fund.Respondent argues it has no obligation to provide the re-quested information on several grounds. Initially, the Com-
pany asserts the Union has failed to carry its burden of dem-
onstrating the sought information is relevant. In support of
this claim, Respondent states the provisions of article 19,
section 9(a) of the collective-bargaining agreement are inap-
plicable for there was no showing the work contracted out
was done for the purpose of laying off or demoting employ-
ees or that similar projects have not ordinarily been subcon-
tracted in the past, for the same type of work was performed
by subcontractors in 1982, 1985, 1986, and 1987. These may
be the facts to be determined by the arbitrator. The Company
did not claim similar information it sought from Flow Mole,
in response to a union request in connection with a griev-
ance, was not relevant. Similarly, as noted earlier, Maez pre-
viously received information about another subcontractor,
Vacuum Jet. There is no basis given for this change in posi-
tion concerning Glenn's Scaffolding.I find the requested information meets the standard of rel-evance. The Union, consonant with its duty to police the col-
lective-bargaining agreement, sought to determine if two or
more articles of the agreement were violated by the subcon-
tracting of work which it believed could, and perhaps should
have been done by unit members or at Helpers' scale. As the
Court noted in Vaca v. Sipes, 386 U.S. 171 (1967):In administering the grievance and arbitration machin-ery as statutory agent of the employees, a union must,
in good faith and in a non-arbitrary manner, make deci-
sions as to the merits of particular grievances. In a case
such as this, when [the grievant] supplied the Union
with medical evidence supporting his position, the
Union might well have breached its duty had it ignored
[the grievant's] complaint or had it processed the griev-
ance in a perfunctory manner. [Citations omitted.]I also find that the issues raised by the grievance are notso clearly unfounded to warrant a conclusion the information
sought is not relevant. As the Board found in Ohio PowerCo., 216 NLRB 987, 995 (1975):As a further reason for not being required to producethe information requested, the Respondent says that the
information would not be useful or helpful in proc-
essing the grievances. That proposition, however, is one
for presentation in the grievance procedure.In this proceeding, the requested information, in part, wasto confirm the scale paid the subcontractors' employees.
Maez only learned what was being paid one of the sub-
contractors' employees. This information did not include
benefits8or information of what the other employees ofGlenn's Scaffolding were being paid. There was no evidence
that this information was reliable and indicative of what all
the other subcontractors' employees were being paid. There
is no predicate for my making this assumption. Thus, assum-
ing arguendo the information would not be helpful in proc-
essing the grievance, the information is useful in assisting the
Union to determine whether to prosecute the grievance. Id.
The number of employees used by the subcontractor as well
as the wage scale paid also have relevance to the Union's
legitimate interest of determining if appropriate unit work
and promotional opportunities were adversely impacted.In sum, I conclude the sought information is relevant toprocessing the grievance, it directly relates to policing the
terms of the collective-bargaining agreement. To evaluate the
request further would adversely impact on the contractual ar-
bitration procedure by first deciding in this proceeding the
merits of the grievance under the guise of determining the
relevance of the requested information. The information
sought by the Union is sufficiently related to its duties to po-
lice the contract to establish relevance without undermining
the contractual dispute resolution mechanism in accordance
with the principles established in Collyer Insulated Wire, 192NLRB 837 (1971); Spielberg Mfg. Co., 112 NLRB 1080(1955), and their progeny.After a finding of relevance, ``the employer has the burdento prove a lack of relevance ... or to provide adequate rea-

sons as to why he cannot, in good faith, supply such infor-
mation.'' San Diego Newspaper Guild Local 95 v. NLRB,548 F.2d 863, 867 (9th Cir. 1980). In attempting to meet this
burden Respondent claims it does not have the information.
The Company never requested the information from the sub-
contractor. As noted by Charging Party, the contract between
Respondent and Glenn's Scaffolding requires the subcon-
tractor to perform the work ``insofar as possible ... under

union conditions'' and ``[t]o maintain accurate and satisfac-
tory records and books of account adequate to evidence com-
pliance with the agreement'' and to submit to an audit on re-
quest by Respondent who must give 30 days' notice.I find Respondent has failed to meet its burden of dem-onstrating the information is unavailable for it has not indi-
cated it asked Glenn's Scaffolding for the information.
Doubarn Sheet Metal, 243 NLRB 821, 824 (1979); UnitedGraphics, 281 NLRB 463, 466 (1986). There is no parity ofposition for the Union to ask the subcontractor for the infor-
mation that would abrogate Respondent's affirmative obliga-
tion to make reasonable efforts to obtain information relevant 247PUBLIC SERVICE CO. OF COLORADO9As found in Kroger Co., 226 NLRB 512, 513 (1976):Absent special circumstances, a union's right to information is not de-
feated merely because the union may acquire the needed information
through an independent course of investigation. The Union is under no
obligation to utilize a burdensome procedure of obtaining desired infor-
mation when the employer may have such information available in a
more convenient form. The Union is entitled to an accurate and authori-
tative statement of facts which only the employer is in a position to make.10There is no claim that the request for information is unduly burdensome.11Sena's testimony was corroborated by Maurice M. Ward, who was anewly employed union business agent at the time of the conversation. Ward
claimed:A. What was said that Mr. Sena asked Ms. Petrini, he said, On thisCindy Bishop case, I think we can shed some light on it or some new
evidence if you wouldÐconcerning different medical opinions or addi-
tional medical opinions.Q. Was there any reply, to the best of your collection?
A. Yes. She said, We have all the medical opinions we need. And withthat, we walked across the street to the parking lot and down the road
she went. [Quotation marks omitted in transcript.]to the pending grievance. Beyerl Chevrolet, 221 NLRB 710,721 (1975), and cases cited therein as modified by Food &Commercial Workers Local 1439 (Layman's Market), 268NLRB 780 (1984).I similarly find Respondent's claim that the information isconfidential fails to provide an adequate reason for its failure
to supply the information. In resolving issues of asserted
confidentiality, the Board first determines if the employer has
established any legitimate and substantial confidentiality in-
terest, and then balances that interest against the union's
need for the information. A-Plus Roofing, 295 NLRB 967(1989), citing Detroit Edison Co. v. NLRB, 440 U.S. 301,315, 318 (1979); Minnesota Mining & Mfg. Co., 261 NLRB27, 30 (1982); Pfizer Inc., 268 NLRB 916 (1984). I havepreviously found that the Union's request was relevant to its
duty to police and administer its collective-bargaining agree-
ment with Respondent as to the number of employees em-ployed by the subcontractor and the wages and benefits re-
ceived by the subcontractor's employees working at Re-
spondent's facility.Respondent has done no more than raise a bare claim ofconfidentiality or privacy. The contract with the subcon-
tractor provides for the work under ``union conditions'' as
far as possible and for maintenance of records to evidence
compliance with that agreement. Respondent made no offer
to conditionally provide the information to protect any
claimed confidentiality or privacy. There is no evidence Re-
spondent promised confidentiality. The Company did not in-
dicate the subcontractor or its employees were asserting any
privilege of confidentiality or privacy. Accordingly, I must
find that Respondent failed to justify its failure to provide the
relevant information because of valid confidentiality or pri-
vacy claims. See Mobil Exploration & Production U.S.,supra, 295 NLRB at 1181, which held:Even where claims of confidentiality are supportedby evidence, the Board has allowed such information to
be furnished to the union, subject to bargaining regard-
ing the conditions under which the bona fide confiden-
tiality of the information may be protected from unau-
thorized viewers. E. I. DuPont & Co., 276 NLRB 335(1985).Somewhat antithetically to the claim of confidentiality, Re-spondent also argued at trial the Union could ask Glenn's
Scaffolding employees for the information. As noted in NewJersey Bell Telephone Co., supra, 289 NLRB 329, ``[I]t isclear from the case law that an Employer may not refuse to
furnish information relevant to a grievance on the grounds
that the union has alternative means of obtaining the infor-
mation.''9See also New York Times Co., 265 NLRB 353(1982); Chesapeake & Potomac Telephone Co. v. NLRB, 687F.2d 633, 638 (2d Cir. 1982).Respondent further claims it should be relieved of its obli-gation to provide the information if it is found relevant forthe information was requested ``largely for harassment.''This claim was not raised at the time Respondent failed to
provide the Union the information and there is no assertion
this defense was raised during the grievance meetings. J. I.Case Co. v. NLRB, 253 F.2d 149, 154, 156 (7th Cir. 1958).Also, this contention was not substantiated. The resolution of
a grievance on the subject of subcontracting under the cited
contractual provisions may resolve the issue. The raising of
the question under the contract as part of the Union's duty
to police the collective-bargaining agreement has not been
shown to constitute harassment. Blue Diamond Co., 295NLRB 1007 (1989);10A-Plus Roofing, supra, 295 NLRB at970.I find therefore that by failing and refusing to make rea-sonable efforts to obtain and provide the information re-
quested by the Union, Respondent has violated Section
8(a)(5) and (1) of the Act.2. Alleged direct dealingThis allegation involves a grievance filed by the Union onbehalf of a member of the bargaining unit, Cynthia Bishop,
who was discharged by Respondent in June 1987. The first
step of the grievance procedure was held shortly thereafter.
The Company denied the grievance; it did not want to rein-
state Bishop. Sena requested a second-step meeting. The
Union's request for reinstatement with backpay was also de-
nied by Respondent at the second step.Sena, who handled the first two steps of the grievance forthe Union, asserts that in early February, around February
10, 1988, he spoke with Marla Petrini, an attorney rep-
resenting Respondent in labor matters, in front of the build-
ing housing the Board's Denver Regional Office. According
to Sena:I told Marla that could we possibly look into some so-lution in resolving the arbitration case before going to
arbitration, and she asked me what I had in mind, and
I said, Well, you know, I think that we could start with
agreeing on a certain doctor, what have you, to get a
medical evaluation, and Marla's comment was that,
She's seen enough doctors. And that was it.11Sena asserts that Petrini did not make any reference to any
title VII or EEO case pending at the time of this conversa-
tion.Sena stated that neither Petrini nor Goodwin ever informedhim why Respondent or its representatives did not directly
communicate with the Union or why the Union was not in-
volved in the other settlement discussions. Petrini did not re-
call any conversation on the street in front of the building
but did remember conversing about several arbitration cases,
including the Bishop case, and she made an ``offhand com- 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12According to Baca, Petrini told him:[I]t was stated that they would like to wrap the whole case up without
settling it one piece at a time, if possible. That's my recollection.Now, I can't tell you whether this happened at the first conference orthe second conference, but there was a verbal comment made to me by
Petrini about the union becoming involved. Because I remember I at-
tempted to get hold of Mr. Sena from the union one time shortly before,
I believe it wasÐmy memory tells me it was shortly before the second
conference, which would have been in March sometime. I didn't
vigorousy attempt to get hold of him. I didn't call him five or six times.
I remember I called one time the day before, and he was unavailable, and
the conference was the next day or something.Baca believed he learned of the Union's involvement as of the date ofthe March 10 letter from Petrini.ment.'' She was unsure of the date she knew the Bishopgrievance was set for arbitration. Although she could not re-
call what her comment was she surmised, ``it did not rise tothe level of any kind of settlement discussion or rebuff of
an offer of settlement discussion.''Sheehan handled the grievance for the Union at the thirdstep. According to Sheehan, the Company never discussed
settlement at the third-step meeting; they only discussed
items in Bishop's personnel file. Subsequent to the meeting,
the Company again denied the grievance. Arbitration was re-
quested and scheduled for April 1988. After the third-step
meeting, Sheehan had occasion to talk with Goodwin and an-
other company representative, Jeanne Berryman, a labor rela-
tions representative, in February 1988, and she asked them
if, off the record, they were going to ``put together'' a settle-
ment proposal in the Bishop case. Goodwin allegedly re-
sponded, ``Not to his recollection, no.'' According to
Sheehan, the Union and Company on occasion informally
discuss pending arbitrations ``off the record,'' when they
meet on other matters. Such informal discussions do not
occur in every case. Goodwin did not recall having this con-
versation with Sheehan, but admitted often commenting on
cases to union representatives in passing. He opined he
would not consider the unrecalled comment as a request for
negotiations. However, Goodwin admitted on cross-examina-
tion that settlements have resulted from informal proposals.Sena also had a conversation with Goodwin in December1987 at classes referred to as a ``pluralism training program''
which the Respondent operated to teach their managers and
employees to ``value differences of race, sex, [ethnic] back-
ground.'' During the conversation Sena said: ``You should
settle that case, you should reinstate her. And I said, I don't
think so, because I thought we had a pretty good case on her
discharge.''On or about February 18, 1988, Bishop telephoned Senaand informed him that in another proceeding, the Company
had offered $10,000 in settlement of her grievance and the
other cases she had pending against Respondent. Sena called
Baca around February 26, 1988, and confirmed the Company
made the $10,000 settlement offer and that such discussions
were occurring without the participation of the Union. Baca
had written Respondent on April 30, 1987, stating, among
other things, that he represents Bishop. According to Petrini,
an attorney representing Respondent in the EEO litigation, at
the time of this settlement conference, Bishop had pending
against the Company three grievances, the EEO complaint
which became the basis for a title VII action, two previous
EEO complaints, an unemployment compensation action and
a workmen's compensation action. Petrini was also involved
in the grievance, the unemployment compensation action and
the workmen's compensation action.Bishop had legal counsel in several of these cases. In theunemployment compensation case at the referee level, John
Lizza was her counsel. When that case went before the In-
dustrial Claims Appeals Office she was represented by Mi-
chael Surruto, an attorney general. In the workmen's com-
pensation case she was represented by Edward Scheunemann.
In the title VII action Bishop was represented by Paul Baca
for the purposes of the matter addressed in the letter. The
title VII complaint was filed on December 31, 1987, and
Petrini's law firm responded on or about January 22, 1988.The title VII action was assigned to United States DistrictCourt Judge Richard P. Matsch, who assigned United States
Magistrate Hilbert Schauer on January 26, 1988, to among
other things, convene settlement conferences. Pursuant to thisOrder of Reference, a settlement conference was set for Feb-
ruary 25, 1988, before the magistrate, by letter dated January
28, 1988. It was concerning this settlement conference that
Petrini communicated Respondent's settlement offer to Baca,
and Bishop communicated the substance of the settlement
offer to Sena. The Union was not informed of this settlement
conference and did not participate in the negotiations. Since
the Company was negotiating a settlement with Bishop and
others without the participation of a union representative, the
Union filed the unfair labor practice charge on February 26,
1988, alleging violation of Section 8(a)(5) and (1) of the Act.Prior to the February 25 settlement conference, on orabout February 18, Respondent offered to settle the title VII
case for $10,000 and Bishop dropping all claims against the
Company, including the grievance, the workmen's compensa-
tion claim and unemployment compensation claim.The settlement conference was held on February 25, 1988,before Magistrate Schauer. For Respondent, Petrini and Clark
Stephens attended, and Bishop and her attorney, Baca, were
present. There was no representative from the Union. At
some point in time, Respondent asked Baca to contact the
Union so it would be involved in the settlement discus-
sions.12On March 10, Petrini wrote Baca, in response to theUnion's charge. As here pertinent, the letter stated:We would wish to continue to negotiate with you ingood faith but with Ms. Bishop's agent, the Union, fil-
ing charges against Public Service for doing so, the sit-
uation has been made very difficult. As I am sure you
are aware, it makes no sense for us to resolve her fed-
eral court action only to try the case again in arbitration
and before the Department of Labor in the unemploy-
ment and workmen's compensation context.We are to meet again on March 23rd to attempt toresolve this matter. Therefore, I would request that you
contact the Union and whoever else is necessary so that
you would have the authority to enter into a binding
agreement. We must be assured that sitting down and
negotiating with you does not subject Public Service to
more charges from various sources.Please contact me at your earliest convenience as tohow you wish to proceed in this matter.On March 25, Sena was contacted by Baca in response toPetrini's March 10, 1988 letter, which was 2 days after the
March 23 settlement conference. He had previously made 249PUBLIC SERVICE CO. OF COLORADO13As here pertinent, the letter provides:[O]f course, if you and I had not reached agreement on the Federal Courtsuit, we would not ethically been able to approach the Union for fear of
contacting your client without our approval. Once our settlement was
reached, we were free to deal with the Union concerning its grievance
for Cindy Bishop.14Baca also wrote Sena a letter on March 25, 1988, which provided, as herepertinent:Enclosed please find a copy of my letter to Marla [Petrini] regardingour conversation of today. I am also enclosing a copy of a letter from
her to me dated March 10, 1988 wherein she discussed the difficulties
to resolving the Bishop matter in light of the charge filed by the union
with the NLRB. As you can see in the third paragraph of the letter she
recommended that I contact the union in this matter. I thought I would
send you a copy of this letter to show that she was attempting to involve
the union in this settlement process.As I indicated to you in our conversation it is my client's recommenda-tion that the grievance be withdrawn and that the unfair labor practice
charge with the NLRB be withdrawn.15The rule reads as follows:(A) During the course of his representation of a client a lawyer shall not:(1) Communicate or cause another to communicate on the subject ofthe representation with a party he knows to be represented by a lawyer
in that matter unless he has the prior consent of the lawyer representing
such other party or is authorized by law to do so.(2) Give legal advice to a person who is not represented by a lawyer,other than the advice to secure counsel, if the interests of such person
are or have a reasonable possibility of being in conflict with the interestsof his client.16Respondent argued on brief the Supreme Court decision in FirefightersLocal 93 v. City of Cleveland, 478 U.S. 501 (1976), is dispositive of the alle-gation it engaged in direct dealing; that it precludes a finding that Respondent
violated Sec. 8(a)(5) of the Act by negotiating and entering a consent decree
in the title VII. I find the Court's decision inapplicable to the instant case,
for, among other reasons, the union did not intervene in the title VII pro-
ceeding and participate in the consent decree. As the Court noted at p. 529:Of course, parties who choose to resolve litigation through settlementmay not dispose of the claims of a third party, and a fortiori may not
impose duties or obligations on a third party, without that party's agree-
ment. A court's approval of a consent decree between some of the parties
therefore cannot dispose of the valid claims of nonconsenting intervenors;Continuedone or two attempts to contact Sena, without success. Bacaadvised Sena Respondent requested the grievance be with-
drawn or dropped as part of the settlement offer. During this
or a later conversation, Sena advised Baca that his client
could not drop or withdraw the grievance without the
Union's express prior approval once it goes beyond the first
step of the grievance procedure. This conversation with Sena
was the first time Baca was told Bishop did not have the
``power'' to withdraw the grievance. Petrini advised Baca in
a letter dated May 11, 1988, that she perceived she had an
ethical problem bringing the Union into the settlement nego-
tiations.13Baca, who admitted he was not familiar with labor law,did not know until his March 25 conversation with Sena that
Bishop could not unilaterally withdraw the grievance, and up
to that date he negotiated settlement before the magistrate
under the belief she could withdraw the grievance at any
time without the Union. On March 26, 1988, Baca informed
Petrini of his communications with Sena to date, including
his newly acquired information that Bishop no longer pos-
sessed the authority to withdraw the grievance, which he had
been unaware of, but he recommended to the Union that it
be withdrawn.14There was a tentative settlement to which all partiesagreed in or about April, which was not finalized. During
these settlement negotiations, Sena communicated and nego-
tiated with Goodwin for Respondent. Petrini asserts she re-
frained from communicating with the Union during the pend-
ency of the title VII proceedings because she interpreted Dis-
ciplinary Rule 7±104 of the Colorado Code of Professional
Responsibility15as barring her from contacting the Union re-garding the grievance for Bishop was represented by counsel
in the title VII and other cases since they shared the same
subject matter, i.e., reinstatement and/or a monetary award,
because of her termination by Respondent.Petrini testified, ``that I would have felt that was an ethicalviolation on my part. I did not myself nor did I direct my
client to contact the union during the time that I was dealingwith Mr. Baca until I felt that we had a settlement with Mr.Baca in the Title VII and that he would coordinate settlement
with everyone else as well.'' Petrini did not do any legal or
other research on the disciplinary rule. She is not familiar
with any case law prohibiting a party from consulting with
a union about a grievance when a party has filed a lawsuit
in court and is represented by a lawyer in that suit. Petrini
was the lawyer who was assigned to handle the Bishop arbi-
tration, which was set for April 1988, as well as the title VII
case. She claims a clear reading of the disciplinary rule indi-
cates she would have been in violation:By communicating with the union or causing my cli-ent to communicate with the union, the union would, of
necessity, have had to communicate with Cindy Bishop.
That would have been due to the commonality of cir-
cumstances between the arbitration and the Title VII
action, the subject of the representation of Mrs. Bishop.
I knew she was represented by an attorney and, there-
fore, the impropriety.She claims she could not communicate with the Union be-cause she would have been causing another to communicate
to Bishop on the subject of representation of Baca's suit.Q. In other words, you would have then been caus-ing Mr. Sena to communicate with Ms. Bishop; is that
your theory?A. That's correct.Petrini knew at the time she learned of Bishop's grievanceand arbitration that she was represented by the Union for the
purposes of collective bargaining and in some cases the
Union uses attorneys, particularly in cases involving certain
issues, but in most cases the Union proceeds without coun-
sel. No union counsel had entered their appearance as rep-
resenting Cindy Bishop at any time here pertinent.Petrini also did not consider the impact of the second partof the disciplinary rule, having left all coordinating of cases
up to Baca. She testified she did not consider the National
Labor Relations Act as a law permitting her to communicate
or cause another to communicate with a party even though
she knew Bishop was represented by the Union, for a lawyer
did not enter an appearance as representing the Union and/or
Bishop.According to Baca, under the Code of Professional Re-sponsibility, Respondent was required to deal with him con-
cerning the title VII complaint. The Union was not a party
in that proceeding and never sought to intervene or otherwise
protect any interest in that proceeding.16Baca further testi-fied as follows: 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
if properly raised, these claims remain and may be litigated by the inter-venor. [Citations omitted.]Q. (By Mr. Goldhammer) Okay, let me ask you thatquestion: What is your understanding with regard to
what the Code of Professional Responsibility in Colo-
rado requires insofar as the union's participation in any
settlement discussions of the Title VII action is con-
cerned.A. I didn't see any requirement that I had to involvethe union in the matter at that point in time because it
was my understanding that she could withdrawÐthat
her grievance was her grievance and she could do with
it as she chose.Q. Okay, but what was your understanding with re-gard to whether the company could contact the union
to resolve the grievance during the pendency of the
Title VII action? Any ethical restraints as far as that's
concerned?A. Are you asking me whether or not there was anyethical restraints on the Public Service?Q. Ms. Petrini, representing the company, contactingthe union to resolve the grievance or to have the union
present at the adjustment of the grievance? By that, I
mean the settlement.A. I didn't seeÐin fact, I was of the opinion, Hey,you guys get them involved. I mean, that was my atti-
tude towards it.JUDGEWIEDER: Excuse me. The question, sir, was,did you see any bar under this state's Code of Profes-
sional ConductÐTHEWITNESS: From them contacting the union?JUDGEWIEDER: To adjust the grievance.THEWITNESS: I didn't see any, no.Q. (By Mr. Goldhammer) Did you ever convey toMs. Petrini that it was her obligation to get the union
involved instead of your obligation to get the union in-
volved?A. I don't recall ever doing that. I was just kind ofthinking out loud when I said, Hey, if you want them
involved, you guys get them involved....Q. (By Mr. Kerber) You stated that you didn't thinkthere was any problem getting the union involved in
settlementÐa very general questionÐsettlement of the
grievance. And what I'm asking you, in probing your
understanding of the ethical Code of Responsibility is
what if, in the result of that settlement, the facts are re-
quested from your client, facts which are particularly
relevant from your case?A. I'd have a problem with that, sure.
Q. What about if, as a result of that settlement, thatcertain offers of relief were given that were as a result
of your case without including you in those discus-
sions?A. I'd have a problem with that, too.
JUDGEWIEDER: I have a question. In circumstanceswhere there's more than one cause of action involved
and more than one attorney representing a client, such
as with the Workmen's Compensation claim, another
attorney, what is your understanding under the state's
Code of Professional Responsibility on how settlement
is conducted? Do you contact each attorney or does ev-erybody have a representative present during the settle-ment conference?THEWITNESS: Well, I believe that the other attor-neys should be contacted. In fact, in this particular case
in regards to our Workmen's Compensation claim, as
well as the unemployment claim, she had been in con-
tact with her attorneys and I had advised her to consult
with them to let them know what she was doing and
if they had any problem with it, to get in touch with
me.JUDGEWIEDER: And did you do the same with theunion, their representative?THEWITNESS: No.Baca agreed the problem of multiple attorneys could havebeen resolved by having them all sit in the same room to-
gether and discuss settlement. He recently had a case where
he was invited to sit in as a nonintervening party for settle-
ment discussions. He also had a case where the union rep-
resenting one of his clients intervened in the action but the
exact nature of the proceedings and the union's involvement
were not described.The Company adopted the position they would not settleone case without settling the others, since there was a com-
monality of issues. Respondent did not ask Baca or any of
the other lawyers representing Bishop in any of the cases
whether Respondent could speak with the Union. Instead,
Petrini considered Baca to be responsible for getting all par-
ties to agree to any settlement, the Company did not want
to handle the coterie of cases piecemeal.According to Baca, after his initial conversation with Senaon March 25, 1988, Sena became an active participant in the
settlement negotiations and negotiated a separate agreement
with the Company for withdrawal of the Bishop grievance.
Baca had no objection to Sena's participation in the settle-
ment discussions, in fact he found him to be of great service
in reaching a settlement.On May 27, 1988, Baca received a request from Petrini fora written waiver authorizing her to talk directly with the
Union ``concerning the payment of medical benefits directly
to Cynthia Bishop as opposed to Comprecare.'' Baca, the
same day, wrote Petrini authorizing her to discuss the matter
with the Union. This was the first and only request for a
waiver to permit Respondent's representative to talk directly
with the Union, about 1 month after Sena was brought into
the negotiations by Baca. There was no evidence indicating
there were any impediments to Respondent seeking such au-
thorization at an earlier date.On or about April 13, 1988, Sena and Goodwin reacheda settlement agreement on the grievance. This settlement
agreement later had to be renegotiated. Baca, on June 2,
1988, gave Sena authorization to renegotiate one issue on be-
half of Bishop. The parties entered into a release and settle-
ment agreement on June 3, 1988. In this agreement, the
Union did not agree to withdraw the unfair labor practice
charge here under consideration.DiscussionUnder Section 8(a)(5) of the Act, it is an unfair labor prac-tice for an employer ``to refuse to bargain collectively with
the representative of his employees.'' Section 8(d) of the Act
describes the duty to bargain collectively, in relevant part, as 251PUBLIC SERVICE CO. OF COLORADOprohibiting either party to a collective-bargaining agreementfrom unilaterally terminating or modifying the agreement
during its effective term. Section 8(d) also gives each party
to the contract the right to refuse ``to discuss or agree to any
modifications of the terms and conditions contained in a con-
tract for a fixed period, if such modification is to become ef-
fective before such terms and conditions can be reopened
under the provisions of the contract.'' See Ad-Art, Inc., 290NLRB 590 (1988), where Administrative Law Judge Jay R.
Pollack stated at 606:Section 8(a)(5) creates an obligation on the part ofan employer to bargain with an incumbent union as the
exclusive bargaining representative of its employees in
the matter of wages, hours, terms, and conditions of
employment. It may not attempt to circumvent the ex-
clusive status of the bargaining agent by attempting to
deal directly with its represented employees. MedoPhoto Supply Corp. v. NLRB, 321 U.S. 678 (1944). Anemployer must deal in bargaining negotiations with the
statutory representative and cannot bargain directly or
indirectly with the employees. NLRB v. InsuranceWorkers, 361 U.S. 477 at 484±485 (1960). ``The em-ployer's statutory obligation is to deal with the employ-
ees through the union, and not with the union through
the employees.'' General Electric Co., 150 NLRB 192,195 (1964).In this case, the General Counsel and the Charging Partyassert that Respondent, by entering into settlement discus-
sions in the title VII proceedings pursuant to the orders of
the Magistrate appointed by the United States District Court
Judge, dealt with Bishop directly or indirectly through her at-
torney, Baca. I find this claim to be without merit.It is uncontroverted that during settlement conferences inthe title VII case, under the auspices of a United States mag-
istrate, Respondent did make settlement offers, and all offers
were subject to resolution of all the related cases. To effect
this end, Respondent suggested Bishop's attorney, Baca,
communicate with the Union as well as the other parties to
the related proceedings. Since any settlement was contingent
upon resolution of the grievance, there were no communica-
tions ``which indicates an effort by the Respondent to bar-
gain directly with the employees or an indication to them to
abandon their representative to achieve better terms directly
from the Respondent.'' United Technologies Corp., 274NLRB 1069, 1074 (1985). Cf. Safelite Glass, 283 NLRB 929(1987).In the instant case, there was no attempt to bypass theUnion, only to avoid what Respondent's counsel construed as
violating Colorado's Code of Professional Responsibility. In
a situation where an employee initiated several legal actions,
including a grievance, the Respondent is not precluded from
negotiating settlement with the attorney for the employee in
one of these actions, under the direction of a United States
magistrate, where cognizance is taken of the Union's rights.
I find that Respondent did not attempt to bypass the Union
when it negotiated settlement with Baca under the condition
that all disputes arising out of Bishop's discharge be resolved
in the agreement. The employee, through Baca, was encour-
aged, in fact requested, to communicate the substance of the
negotiations to the Union and gain their approval. This pos-ture cannot be said to invite direct bargaining for there wasthe explicit request the Union be informed of the proposal.
There was no showing Respondent attempted to undermine
or dodge the Union and therefore this was not a violation of
Section 8(a)(5) of the Act. Accordingly, I recommend thatthis allegation be dismissed.CONCLUSIONSOF
LAW1. Respondent, Public Service Company of Colorado, is anemployer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.2. International Brotherhood of Electrical Workers, Local111, is a labor organization within the meaning of Section
2(5) of the Act.3. At all times material the Union has been the exclusivecollective-bargaining representative within the meaning of
Section 9(a) of the Act for the following appropriate unit:All operating, production, and maintenance employeesof the gas and electric operating department, including
appliance servicemen of the commercial department,
storekeepers and warehousemen of the accounting de-
partment and health physics technicians at Fort St.
Vrain, But EXCLUDING part-time employees doing
miscellaneous work, all other employees of the com-
mercial and accounting departments, all engineering and
other technical employees, and all supervisory employ-
ees with the authority to hire, promote, discharge, dis-
cipline, or otherwise effect changes in the status of em-
ployees or effectively recommend such action.4. At all times material, the Union has been the exclusivecollective-bargaining representative of all of the employees
in the unit found appropriate in Conclusion of Law 3 for the
purposes of collective bargaining within the meaning of Sec-
tion 9(a) of the Act.5. By coercively threatening a union steward to not honorthe grievance processing mechanism of the collective-bar-
gaining agreement, Respondent violated Section 8(a)(1) of
the Act.6. By coercively and disparately ordering a union stewardto remove only union stickers from the window to his office
cubicle without showing special circumstances, Respondent
violated Section 8(a)(1) of the Act.7. By failing and refusing to make reasonable efforts toobtain and furnish the Union with certain information re-
quested by it, Respondent has engaged in an unfair labor
practice in violation of Section 8(a)(5) and (1) of the Act.8. These unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent Employer has engaged inunfair labor practices proscribed by Section 8(a)(1) and (5)
of the Act, I recommend that it cease and desist therefrom,
and that it take certain affirmative action provided for in the
Order below, designed to remedy the unfair labor practices
and to effectuate the policies of the Act.Insofar as Respondent failed and refused to engage in rea-sonable efforts to obtain and furnish the information re-
quested by the Union regarding the Glenn's Scaffolding
grievance, I recommend that Respondent make reasonable ef- 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.18If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''forts to obtain and provide, on request, the informationsought by the Union in conjunction with its obligations as
the unit's collective-bargaining representative policing the
collective-bargaining agreement in processing a grievance.On the foregoing findings of fact and conclusions of lawand the entire record, and pursuant to Section 10(c) of the
Act, I issue the following recommended17ORDERThe Respondent, Public Service Company, Denver, Colo-rado, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Threatening employees to not honor the grievanceprocessing mechanism of the collective-bargaining agree-
ment.(b) Disparetly ordering a union steward to remove onlyunion stickers from the window to his office cubicle without
showing special circumstances or otherwise abrogating the
coercive effect of the directive.(c) Refusing to bargain in good faith with the InternationalBrotherhood of Electrical Workers, Local 111, by refusing to
make reasonable efforts to obtain for and furnish to the
Union information relevant to the processing of grievances or
the administration of the collective-bargaining agreement.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act or in any like or related
manner refusing to bargain in good faith with the Union as
the exclusive collective-bargaining representative of the em-
ployees in the appropriate unit.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, ask Glenn's Scaffolding, in writing, the in-formation sought by the Union concerning the wages and
fringe benefits paid by Glenn's Scaffolding to its employees
working at Public Service Company under a subcontract.(b) Post at all facilities and places of business in Denver,Colorado, copies of the attached notice marked ``Appen-
dix.''18Copies of the notice, on forms provided by the Re-gional Director for Region 27, after being signed by the Re-
spondent's authorized representative, shall be posted by the
Respondent immediately upon receipt and maintained for 60
consecutive days in conspicuous places including all places
where notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondent to ensure that
the notices are not altered, defaced, or covered by any other
material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERRECOMMENDED
that the complaint be dis-missed insofar as it alleges violations of the Act not specifi-
cally found.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
expressly or impliedly threaten our employ-ees with a refusal to honor the grievance processing mecha-
nism of the collective- bargaining agreement.WEWILLNOT
coercively and disparately order any em-ployee to remove only union stickers from the window to his
office cubicle without showing special circumstances permit-
ting such a directive.WEWILLNOT
fail and refuse to make reasonable effortsto obtain and furnish the International Brotherhood of Elec-
trical Workers, Local 111 with certain information requested
by it as the exclusive representative of our employees in the
following appropriate unit:All operating, production, and maintenance employeesof the gas and electric operating department, including
appliance servicemen of the commercial department,
storekeepers and warehousemen of the accounting de-
partment and health physics technicians at Fort St.
Vrain, But EXCLUDING part-time employees doing
miscellaneous work, all other employees of the com-
mercial and accounting departments, all engineering and
other technical employees, and all supervisory employ-
ees with the authority to hire, promote, discharge, dis-
cipline, or otherwise effect changes in the status of em-
ployees or effectively recommend such action.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce any of you in the exercise of rights guar-
anteed you by Section 7 of the Act.WEWILL
, on request, make reasonable efforts to obtainand furnish the Union the information requested that is rel-
evant and necessary to its role as the exclusive bargaining
representative of our employees in the bargaining unit.PUBLICSERVICECOMPANYOF
COLORADO